 

Exhibit 10.127

 

SECURITIES SETTLEMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is by and between RDW Capital LLC (“CLAIMANT” or
"RDW") and the undersigned VeriTeQ Corp., ("COMPANY" or "DEBTOR") and is entered
into as of the effective date below, all with reference to the following facts,
which the parties agree are true and correct:

 

RECITALS

 

CLAIMANT acquired, on or about this date, certain debt rights, noted below,
along with the rights to common stock and conversion of a prior "assignor" as to
the COMPANY;

 

CLAIMANT is, therefore, both an investor and a creditor of the COMPANY entitled
to payment and conversion of outstanding debt securities, including common stock
conversion of such debt securities, as referenced in agreement(s) and
document(s), including between the parties hereto, such as listed below;

 

DEBTOR seeks to avoid dispute, retire debt from its books and records, make
effort to improve its financial picture for potential acquisition and future
fundings by eliminating or limiting the extent of debt the DEBTOR faces, and
honor such conversion and related rights acquired by the CLAIMANT;

 

THEREFORE, THE PARTIES AGREE TO SETTLE, AND THE PURPOSE OF THIS AGREEMENT IS TO
REFLECT SUCH SETTLEMENT;

 

NOW THEREFORE, the parties hereto hereby represent, warrant, and covenant with
and to each other and confirm all of the above and following to professionals,
and the transfer agent of COMPANY and others to whom it may concern, as follows:

 

1. Obligations Owing. The above Recitals are incorporated herein by reference.
Reference is made to the debt securities identified on the signature page hereof
(the "Debt"). As to the Debt, any past or current dispute, potential defenses
and disputed considerations, etc., are waived by the COMPANY, and the debt
obligation is hereby confirmed as owed. The COMPANY ratifies and confirms the
validity of the Assignment and Assumption Agreement by and between the CLAIMANT
acting as an investor and the prior assignor and this includes the common stock
and conversion rights of the assignor surrendered to the CLAIMANT, which rights
are aged in excess of 6 months.

 

2. Exchange. CLAIMANT and the COMPANY hereby agree to confirm the exchange of
the Debt for securities of the COMPANY as follows: this securities agreement of
the COMPANY to repay an amount equal to the principal amount of the Debt, less
15%, ("Principal") with interest at a rate set below per annum ("Interest") by
the "Maturity Date" (below) with conversion rights to the CLAIMANT so that, at
the election of the CLAIMANT, it may convert the Principal in whole or part from
time to time into shares of common stock in the COMPANY (the "Shares"). This
obligation of the COMPANY is in the nature of a debenture but in lieu of issuing
a debenture of the COMPANY shall honor the exchange, payment obligation and
conversion rights per this Agreement. Thus, concurrently with the execution of
this Agreement, CLAIMANT surrenders hereby the Debt and its interest in the Debt
strictly for the payment, conversion, Shares and related rights under this
Agreement. CLAIMANT will endeavor to use best efforts, for non material file
recording, to deliver to the COMPANY any promissory notes, commercial paper, or
other evidences of the Debt but such ministerial obligation shall not be a
condition to the conversion, Shares, and enforcement rights of this Agreement by
CLAIMANT. With reference to Rule 144 promulgated under the Securities Act of
1933, as amended, the exchange hereby is made without any additional
consideration applicable.

 

 
1

--------------------------------------------------------------------------------

 

 

3. Payment and Conversion Rights. The COMPANY promises to pay to CLAIMANT the
Principal and Interest on the Maturity Date, or sooner if required hereby,
unless to the extent of any completed conversion of Principal and or Interest as
stated herein.

 

THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 125% OF SUCH
AMOUNT OR MAXIMUM ALLOWED PER LAW, WHICHEVER IS LOWER, ALONG WITH ANY ACCRUED
INTEREST AT ANY TIME UPON SEVEN DAYS WRITTEN NOTICE TO THE CLAIMANT, PROVIDED
THE COMPANY IS NOT IN DEFAULT OF THIS AGREEMENT, SUBJECT TO THE TERMS HEREIN.

 

"Event of Default," wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i)        any default in the payment of the principal of, interest (including
any Late Fees) on, or liquidated damages in respect to this Agreement, free of
any claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

 

(ii)       the COMPANY or any of its subsidiaries or affiliates shall commence,
or there shall be commenced against any of them, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the COMPANY commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the COMPANY or any subsidiary thereof or there is commenced
against the COMPANY or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding; or the COMPANY or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the COMPANY or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 5 Business
Days; or the COMPANY or any subsidiary thereof makes a general assignment for
the benefit of creditors; or the COMPANY shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or the COMPANY or any subsidiary thereof shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
any debt or the COMPANY or any subsidiary thereof shall by any act or failure to
act expressly indicate its consent to, approval of or acquiescence in any of the
foregoing or any corporate or other action is taken by the COMPANY or any
subsidiary thereof for the purpose of effecting any of the foregoing or adverse
to this Agreement;

 

 
2

--------------------------------------------------------------------------------

 

 

(iii)     the COMPANY shall fail to timely file all reports required to be filed
by it with the SEC pursuant to Section 13 or 15(d) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise required by
the Exchange Act, or cease to be subject to the reporting requirements of the
Exchange Act, or as required to be deemed a current public company as to
disclosure including on any exchange or over the counter trading medium and or
the COMPANY is in, or accused of, being in violation of any law or regulation by
written demand, court proceeding or otherwise;

 

(iv)     the material breach of any promise or representation in this Agreement
and or any related representation or agreement made by the COMPANY and or any of
its officers with the Claimant, which shall include, without limitation, the
failure to deliver shares of common stock due CLAIMANT on a conversion within
three Business Days from the date of conversion or sooner, which delivery must
be otherwise made per reasonable specifications of the CLAIMANT (e.g. to
brokerage firm account);

 

(v)      The COMPANY or any subsidiary of the COMPANY shall default in any of
its obligations under any other Debenture or any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the COMPANY or any subsidiary of the COMPANY in an
amount exceeding $25,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

(vi)     Any cessation of operations by COMPANY or COMPANY admits it is
otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the COMPANY’S ability to continue as a “going
concern” shall not be an admission that the COMPANY cannot pay its debts as they
become due;

 

(vii)     The failure by COMPANY to maintain any assets which are necessary to
conduct its business (whether now or in the future);

 

(viii)    The restatement of any financial statements filed by the COMPANY with
the SEC for any date or period from two years prior to the date of this
Agreement and until all amount due to Claimant hereunder are no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Debenture or the Purchase
Agreement; or

 

 
3

--------------------------------------------------------------------------------

 

 

(ix)      The Depository Trust Company (“DTC”) places a “chill” on the deposit
of additional securities of the COMPANY with DTC.

 

 

If the COMPANY fails to perform hereunder by delivering Shares or paying
Principal and or Interest within 3 Business Days of said being due, then for the
first 30 calendar days from the due date of said performance, the COMPANY shall
also owe payable immediately an amount equal to $1,000 per day as a reasonable
"Late Fee" in addition to any other damages and reasonable attorney fees and
costs payable, to cover, on a non accountable basis, the time, expense, efforts
and or distress of the CLAIMANT having to focus its management, advisors, and
counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the CLAIMANT can add
and pursue all rights otherwise.

 

If any Event of Default occurs and is continuing, the full Principal amount of
this Agreement, together with Interest and Late Fees and other amounts owing in
respect thereof, shall become immediately due and payable in cash except the
CLAIMANT may elect any part thereof to be paid in Shares as part of any
conversion hereunder in which case such Shares shall be due.

 

The CLAIMANT need not provide and the COMPANY hereby waives any presentment,
demand, protest or other notice of any kind, and the CLAIMANT may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by CLAIMANT only in writing at
any time prior to payment hereunder and the CLAIMANT shall have all rights and
elections it is entitled to hereunder and or under law. Unless otherwise noted
expressly herein in writing, no grace period applies.

 

At any time until both the Principal and Interest is paid in full and all
conversions have been honored by the COMPANY and this Agreement is no longer
outstanding, this Agreement, including interest and principal, shall be
convertible into shares of Common Stock in the COMPANY at 60% percent of the
average of the three lowest traded prices, determined on the then current
trading market for the COMPANY’S common stock, for 15 trading days prior to
conversion (the “Set Price”). The CLAIMANT shall effect conversions by
delivering to the COMPANY the form of Notice of Conversion attached hereto as
Exhibit C (a "Notice of Conversion"), specifying the date on which such
conversion is to be effected (a "Conversion Date") and Shares shall then be
delivered by the COMPANY within three Business Days (72 hours). If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that such Notice of Conversion is provided hereunder. To effect conversions
hereunder, the CLAIMANT shall not be required to otherwise physically surrender
anything to the COMPANY. If the COMPANY does not request, from its transfer
agent, the issuance of the shares underlying this Agreement after receipt of a
Notice of Conversion within three Business Days (72 hours) following the date of
Notice of Conversion, or fails to timely (within 72 hours) deliver the Shares
per the instructions of the CLAIMANT, free and clear of all legends in legal
free trading form, the COMPANY shall be responsible to also promptly pay
CLAIMANT for any differential in the value of the converted Shares underlying
this Agreement between the value of the closing price on the date the Shares
should have been delivered and the date the Shares are delivered.  The CLAIMANT
and any assignee, by acceptance of this Agreement, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Agreement, the unpaid and unconverted Principal amount of this Agreement
may be less than the amount stated on the face hereof. The parties hereby agree
that the COMPANY will cover all legal costs associated with the issuance of
Opinion Letter(s) to the Transfer Agent and other costs, expenses and
liabilities as to conversion and issuance. In addition, if the COMPANY fails to
timely (within 72 hours, 3 business days), deliver the shares per the
instructions of the CLAIMANT, free and clear of all legends in legal free
trading form, the COMPANY shall allow CLAIMANT to add two (2) days to the look
back (the mechanism used to obtain the conversion price along with discount) for
each day the COMPANY fails to timely (within 72 hours, 3 business days)) deliver
shares, on the next two conversions.

 

 
4

--------------------------------------------------------------------------------

 

 

If the COMPANY, at any time while this Agreement is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the COMPANY pursuant to this Agreement,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the COMPANY, then the Set Price shall be either (i) as agreed
in writing by the CLAIMANT in its discretion or if not agreed to by CLAIMANT or
reasonably objected to by the COMPANY in writing to the CLAIMANT promptly before
any such corporate change, (ii) be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such event and of which the denominator shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stock as to such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification. Whenever the Set
Price is adjusted as noted above in this paragraph the COMPANY shall promptly,
within one Business Day, deliver to each CLAIMANT a notice setting forth the Set
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 

 
5

--------------------------------------------------------------------------------

 

 

If, at any time while this Agreement is outstanding: (A) the COMPANY effects any
merger or consolidation of the COMPANY with or into another Person, (B) the
COMPANY effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the COMPANY or another Person) is completed pursuant to which CLAIMANTs of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the COMPANY effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then the CLAIMANT may
declare this Agreement in default or, if it elects in writing to the COMPANY,
upon any subsequent conversion, the CLAIMANT shall have the right to receive,
for each underlying share that would have been issuable upon such conversion
absent such Fundamental Transaction, the same kind and amount of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the CLAIMANT of one share of Common Stock of the
COMPANY (the "Alternate Consideration"). For purposes of any such conversion,
the determination of the Set Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the COMPANY shall apportion the Set Price among the Alternate
Consideration in a reasonable manner, but only if consented to in writing by the
CLAIMANT, reflecting the relative value of any different components of the
Alternate Consideration. If shareholders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the CLAIMANT shall be given the same choice as to the Alternate
consideration it receives upon any conversion of this Agreement following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the COMPANY or surviving entity in such Fundamental
Transaction shall issue to the CLAIMANT a new Agreement consistent with the
foregoing provisions and evidencing the CLAIMANT'S right to convert such
Agreement into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is affected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
paragraph and insuring that this Agreement (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction. If any Fundamental Transaction constitutes or results
in a Change of Control Transaction, then at the request of the CLAIMANT
delivered before the 90th calendar day after such Fundamental Transaction, the
COMPANY (or any such successor or surviving entity) will purchase the Agreement
from the CLAIMANT for a purchase price, payable in cash within 10 business days
of such request, equal to the 125% or maximum permitted by law whichever is
lower, of the remaining unconverted Principal amount of this Agreement on the
date of such request, plus all accrued and unpaid Interest thereon, plus all
other accrued and unpaid amounts due hereunder.

 

The COMPANY covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely a sufficient number
of it’s shares for the purpose of issuance upon conversion of this Agreement.

 

Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile, (iii) the first Business Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iv) upon actual receipt
by the party to whom such notice is required to be given.

 

 
6

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary herein contained, the CLAIMANT may not
convert this Agreement to the extent such conversion would result in the
CLAIMANT, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Exchange Act") and the rules promulgated thereunder) in
excess of 4.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the CLAIMANT after
application of this section. The provisions of this section may be waived by the
CLAIMANT, in whole or part (but only as to itself and not to any other
CLAIMANT), upon 61 days prior written notice. Other CLAIMANTs shall be
unaffected by any such waiver.

 

Herein meanings are, unless otherwise defined herein:

 

                  "Business Day" means any day except Saturday, Sunday and any
day which shall be a federal legal holiday in the United States or a day on
which banking institutions in the State of New York are authorized or required
by law or other government action to close.

 

                  "Common Stock" means the common stock of the COMPANY and stock
of any other class into which such shares may hereafter have been reclassified
or changed.

 

                  "Person" means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

 

                  "Securities Act" means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

Except as expressly provided herein, no provision of this Agreement shall alter
or impair the obligation of the COMPANY, which is absolute and unconditional, to
pay the principal of, interest and liquidated damages (if any) on, this
Agreement at the time, place, and rate, and in the coin or currency, herein
prescribed. This Agreement is a direct debt obligation of the COMPANY. As long
as this Agreement is outstanding, the COMPANY shall not and shall cause it
subsidiaries not to, without the consent of the COMPANY, (a) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the CLAIMANT; (b) repay, repurchase or offer to
repay, repurchase or otherwise acquire more than a de minimis number of shares
of its Common Stock or other equity securities; or (c) enter into any agreement
with respect to any of the foregoing. The amendment of a certificate of
incorporation to effect a stock spilt or reverse stock split shall not be deemed
to “adversely affect” any rights of CLAIMANT.

 

If this Agreement shall be mutilated, lost, stolen or destroyed, the COMPANY
shall execute and deliver another original of this Agreement.

 

So long as any portion of this Agreement is outstanding, the COMPANY will not
and will not permit any of its subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any new indebtedness of any kind,
on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom that is
senior in any respect to the COMPANY'S obligations under the Agreements without
the prior consent of the CLAIMANT. All consents of CLAIMANT in this Agreement
shall be in the discretion of the CLAIMANT.

 

 
7

--------------------------------------------------------------------------------

 

 

If it shall be found by court that any Interest or other amount deemed interest
due or aggregated hereunder violates applicable laws governing usury, the amount
shall automatically be lowered to equal the maximum permitted under law.

 

The COMPANY covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the COMPANY from paying all or any portion of the
principal of or interest on the Agreements as contemplated herein, or otherwise
not honor this Agreement, wherever enacted, now or at any time hereafter in
force, or which may affect the covenants or the performance of this indenture,
and the COMPANY (to the extent it may lawfully do so) hereby expressly waives
all benefits or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impeded the execution of any power
herein granted to the CLAIMANT, but will suffer and permit the execution of
every such as though no such law has been enacted.

 

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

 

In the event CLAIMANT shall refer this Agreement to an attorney for collection
in the event of a default, the COMPANY agrees to pay all the reasonable costs
and expenses incurred in attempting or effecting collection hereunder or
enforcement of the terms of this Agreement, including reasonable attorney's
fees, whether or not suit is instituted.

 

4. Claimant Status. CLAIMANT represents and the COMPANY confirms such
representation, as follows:

 

 

a.

CLAIMANT believes it is not an affiliate, now or by way of this Agreement, and
relies upon the COMPANY knowledge of the members of the Board, officers and
shareholdings, etc. in such regard (COMPANY represents to CLAIMANT that it has
concluded and CLAIMANT may rely upon same, that CLAIMANT is not and will not be,
by way of this Agreement, as affiliate of the COMPANY.); and

 

CLAIMANT is (i) an "accredited investor" as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act of 1933, as amended,
the "Act" by reason of Rule 501 and (ii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors,
as a sophisticated investor.

 

5. Other Concerns. CLAIMANT has no responsibility for action or inaction by the
DEBTOR nor faced or faces or will face responsibility for determinations of
Management of the COMPANY. The parties also recognize and acknowledge that as a
result of this Agreement, the parties have entered into a confidential
relationship as to this document, except to the requirements of law to the
contrary, and they have negotiated and entered into this Agreement in good faith
and without any duress. COMPANY has, notwithstanding anything, obtained counsel
of its own choosing on the legality of the subject including the issuance of the
Shares hereby without legend or restriction. The COMPANY indemnifies and holds
harmless CLAIMANT and its affiliates, including the counselors and advisors of
CLAIMANT, for any breach of any provision or representation by COMPANY herein.

 

 
8

--------------------------------------------------------------------------------

 

 

6. Miscellaneous.

 

A.

Gender. Wherever the context shall require, all words herein in the masculine
gender shall be deemed to include the feminine or neuter gender, all singular
words shall include the plural, and all plural shall include the singular.

 

B.

Severability. If any provision hereof is deemed unenforceable by a court of
competent jurisdiction, the remainder of this Agreement, and the application of
such provision in other circumstances shall not be affected thereby.

 

C.

Further Cooperation. From and after the date of this Agreement, each of the
parties hereto agrees to execute whatever additional documentation or
instruments as are necessary to carry out the intent and purposes of this
Agreement or to comply with any law. However, this shall not require any
additional documents or acts by CLAIMANT for CLAIMANT to obtain and dispose of
the subject shares.

 

D.

Waiver. No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the waiving party. The failure of any party at any time to
insist upon strict performance of any condition, promise, agreement or
understanding set forth herein, shall not be construed as a waiver or
relinquishment of any other condition, promise, agreement or understanding set
forth herein or of the right to insist upon strict performance of such waived
condition, promise, agreement or understanding at any other time.

 

E.

Expenses. Except as otherwise provided herein, or agreed in writing, each party
hereto shall bear all expenses incurred by each such party in connection with
this Agreement and in the consummation of the transactions contemplated hereby
and in preparation thereof.

 

F.

Amendment. This Agreement may only be amended or modified at any time, and from
time to time, in writing, executed by the parties hereto.

 

G.

Notices. Any notice, communication, request, reply or advice (hereinafter
severally and collectively called "Notice”) in this Agreement provided or
permitted to be given, may be made or be served by delivering same by overnight
mail or by delivering the same by a hand-delivery service, such Notice shall be
deemed given when so delivered or sooner as stated within this Agreement.

 

H.

Captions. Captions herein are for the convenience of the parties and shall not
affect the interpretation of this Agreement.

 

 
9

--------------------------------------------------------------------------------

 

 

I.

Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and this Agreement may be
executed by fax.

 

J.

Assignment. This Agreement is not assignable without the written consent of the
parties except CLAIMANT has the right to assign the obligations and Shares owed
to it hereunder as it may determine.

 

K.

Parties in Interest and Affiliates. Provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties,
their heirs, executors, administrators, other permitted successors and assigns,
if any. Nothing contained in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns. For this Agreement, affiliated or affiliate, either word being
capitalized or not herein, shall mean controlling, controlled by or under direct
or indirect common control with such person and includes shareholders, officers,
directors, advisors, employees, attorneys, accountants, auditors, subsidiaries,
parent companies, related companies and founders, to broadly defined, to be
interpreted to protect the CLAIMANT, beyond just persons and firms customarily
considered affiliated under Federal securities laws and regulations.

 

L.

Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties on the subject matter hereof and supersedes all
prior recent settlement discussions and verbal agreements and understandings
except in no way does this Agreement change or eliminate the terms of financial
and related obligations to the CLAIMANT per past agreements and instruments
except as strictly modified in writing above.

 

M.

Construction and Misc. This Agreement shall be governed exclusively by the laws
of the State of Florida without reference to conflict of laws and the exclusive
venue for any action, claim or dispute in respect of this Agreement shall be
such court of competent jurisdiction as is located in Broward County Florida as
the sole venue. The parties agree and acknowledge that each has reviewed this
Agreement and the normal rule of construction that agreements are to be
construed against the drafting party shall not apply in respect of this
Agreement given the parties have mutually negotiated and drafted this Agreement.
The COMPANY irrevocably submits to the exclusive jurisdiction stated herein and
the parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. The parties hereto further
waive any objection to venue in the said place.

 

THE DEBTOR IRREVOCABLY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING AND FURTHER AGREES THAT SERVICE OF
PROCESS UPON THE PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

 

 
10

--------------------------------------------------------------------------------

 

 

The COMPANY waives personal service of any summons, complaint or other process
in connection with any such action or proceeding and agrees that service thereof
may be made, as the CLAIMANT may elect, by mail directed to the CLAIMANT at the
last known principal business location or mailing address or, in the
alternative, in any other form or manner permitted by law, on a non-exclusive
basis, as determined by the CLAIMANT. No failure or delay on the part of the
CLAIMANT in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges.

 

The obligations to CLAIMANT and this Agreement cannot be set off against any
real or alleged claim against the CLAIMANT.

 

N.

Cooperation and Representations. The parties hereto agree to cooperate with one
another in respect of this Agreement, including reviewing and executing any
document necessary for the performance of this Agreement, to comply with law or
as reasonably requested by any party hereto, or legal counsel to any party
hereto. Representations of the COMPANY shall survive the signing and closing of
this Agreement.

 

O.

Independent Legal Counsel. The parties hereto agree that (i) each has retained
independent legal counsel in connection with the preparation and of this
Agreement, (ii) each has been advised of the importance of retaining legal
counsel, and (iii) by the execution of this Agreement, each has retained or
waived retaining counsel except as otherwise stated above.

    P. Rights and Remedies. The COMPANY agrees that all of the rights and
remedies of the CLAIMANT hereto whether established hereby or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently. CLAIMANT further waives the right to any
notice and hearing prior to the execution, levy, attachment or other type of
enforcement of any judgment obtained hereunder. Company shall reflect the
obligation of this Agreement in all financial statements and related
disclosures.

  

Exhibits, and, if any, Additional Promises and Representations:



 





a.

EXHIBIT A. The DEBTOR hereby represents that attached is a letter of
confirmation and representation by the individual who is the chief principal
officer of the COMPANY executed or to be executed and delivered this date.



 



b.

EXHIBIT B. The DEBTOR hereby represents that attached is a duly authorized and
effective irrevocable resolution of the Board of Directors of the COMPANY
confirming this Agreement as valid and binding on the COMPANY, executed or to be
executed this date. (Whether or not attached, or executed, the DEBTOR represents
all corporate authorization has been obtained.)     c. EXHIBIT C. Form of
Conversion



 

 
11

--------------------------------------------------------------------------------

 

 



  Effective Date: 4/10/15



Principal Amount due hereunder: $125,000 plus interest

Set Price: above

Interest due hereunder: (10%) Ten percent guaranteed interest payable regardless
of how long the debenture remains outstanding (All of which shall be deemed
earned as of the date hereof (4/10/15)

Maturity Date: date that is 7 months from the date of this Agreement

      d. EXHIBIT D.   Irrevocable Letter from Transfer Agent       e. EXHIBIT E.
   Transfer Agent Share Statement      

Description of Debt: $100,000 Senior Convertible Note dated May 30th, 2014 (HS
Contrarian Investments, LLC.)

$25,000 of the $83,333.35 Senior Secured Convertible Note dated November 13th,
2013 (Sandor Capital Master Fund)

$83,333.35 Senior Convertible Note (Sandor Capital Master Fund) assigned to HS
Contrarian Investments on 8/14/2014 

         

Name of COMPANY: VeriTeQ Corp.

State of Incorporation: Delaware

Address of COMPANY: 3333 S. Congress Avenue Suite 401

                                            Delray Beach, FL 33445



   

 

Name of CLAIMANT: RDW Capital LLC

 

Claimant Address: 16850 Collins Ave #112-341

 

Sunny Isles Beach Florida 33160

 

 

 

The undersigned hereby execute this document the Effective Date noted:

 

"COMPANY/DEBTOR"

 

 

/s/ Scott R. Silverman___

Name: Scott R. Silverman

Title: CEO

 

 

“CLAIMANT”

 

RDW Capital LLC

 

 

By: /s/ John DeNobile                  

                John DeNobile, Manager

 

 
12

--------------------------------------------------------------------------------

 

 

 Exhibit A

 

 

 

 

 

Representation of individual Officer of VeriTeQ Corp.

 

 

VIA ELECTRONIC MAIL

RDW Capital LLC

Attn: John DeNobile, Manager

16850 Collins Ave #112-341

Sunny Isles Beach Florida 33160

 

               Re:         Securities Settlement Agreement Between VeriTeQ Corp.
and RDW Capital LLC Dated 4/10/15

 

Dear John:

 

In connection with the above referenced agreement and exhibits and related
agreements and instruments, herein the Agreement, and any present and any future
conversion requests of RDW Capital LLC (“RDW”) we irrevocably confirm:

 

1.     VeriTeQ Corp. (”VTEQ”) is not, and has not been, a shell issuer as
described in Rule 144 promulgated with reference to the Securities Act of 1933,
as amended (the “Securities Act”) nor is or was a "shell" as otherwise commonly
understood;

 

2.     VeriTeQ Corp. is, unless noted "Not Applicable," subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

3.     VeriTeQ Corp. has to the extent it has been subject to Exchange Act
requirements for filing reports, filed all reports and other materials required
to be filed by Section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months and or has filed with the trading exchange or over the
counter disclosure system all such reports and information to be deeded current
in all public reporting;

 

4.     The original Debts noted in the above referenced Agreement, and the
contents of the above referenced Agreement, are accurate and said original Debts
and related stock and conversion rights are greater than 6 months old and was
owned and subject to assignment and transfer to you by a non- affiliate which
transfer has been made.

 

 
13

--------------------------------------------------------------------------------

 

 

5.     VeriTeQ Corp. is now and will remain current with all obligations with
its stock transfer agent and the U.S. Securities and Exchange Commission and the
state of incorporation. Your company and officers and owners and affiliates are
not officers, Directors or material shareholders of VeriTeQ Corp. or affiliates
of VeriTeW Corp. or RDW is not an affiliate.

 

6.     Any and all approvals needed in relation to the above referenced
Agreement, this letter, for the assistance of our transfer agent, etc., is
obtained. The Agreement reflects, among other things, conversion rights we
otherwise afford to the non-affiliate debt holders.

 

Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.

 

Effective Date: 4/10/15

 

 

 

Very truly yours,

 

 

 

 

 

 

/s/ Scott R. Silverman

 

 

 

Scott R. Silverman -CEO

 

 

 

 

 

 

 
14

--------------------------------------------------------------------------------

 

  

Exhibit C

 

 

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Securities
Settlement Agreement of VeriTeQ Corp. (“VTEQ”) dated 4/10/15 into shares of
common stock (the "Common Stock") according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay a reasonable transfer expense
payable with respect thereto. No fee will be charged to the CLAIMANT for any
conversion, except for such transfer expense, if any.

 

Conversion calculations:

 

Company Name: VeriTeQ Corp.

 

Date to Effect Conversion: _________________________

 

Conversion Price: ___________________________________

 

60% of the average of the three lowest traded prices for 15 trading days prior
to conversion or:

Adjusted as per agreement for delayed delivery of previous conversion (look back
only)

 

 

Principal Amount of Agreement to be converted:______________________

 

Interest Amount of Agreement to be converted:_______________________

 

Principal Balance Remaining after this
conversion:                                                     

 

Number of shares of Common Stock to be issued: _____________

 

 

Signature: _____________________Manager

 

RDW Capital LLC

16850 Collins Ave #112-341

Sunny Isles Beach Florida 33160

Federal ID #47-1589513

 

 

 

15